Citation Nr: 1035971	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  09-16 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to an initial compensable rating for degenerative 
disc disease of the lumbar spine at L5-S1.

4.  Entitlement to an initial compensable rating for left knee 
patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 2006 to August 
2007.  Prior to his 2006 mobilization, the Veteran served as a 
member of the United States Navy Reserves for 16 years, 9 months 
and 28 days.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, and a March 2009 rating decision by the VA RO in Salt 
Lake City, Utah.

The Veteran testified before the undersigned Veterans Law Judge 
at a Board hearing held in Salt Lake City, Utah in October 2009.  
A transcript of that hearing is of record.

(The issues of entitlement to an initial compensable rating for 
degenerative disc disease of the lumbar spine at L5-S1 and 
entitlement to an initial compensable rating for left knee 
patellofemoral syndrome are addressed in the REMAND that follows 
the decision below.)


FINDINGS OF FACT

1.  The Veteran's allergic rhinitis is likely attributable to 
military service.

2.  The Veteran's left rotator cuff tendonitis is likely 
attributable to military service.


CONCLUSIONS OF LAW

1.  The Veteran has allergic rhinitis that is the result of 
disease incurred during active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.380 
(2009).

2.  The Veteran has left rotator cuff tendonitis that is the 
result of disease or injury incurred during active military 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any injury or disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  Further, it is not enough that an injury 
or disease occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Diseases of 
allergic etiology may not be dismissed summarily as 
constitutional or developmental abnormalities.  38 C.F.R. 
§ 3.380.  Service connection must be determined on the evidence 
as to existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment and 
subsequently.  Id.  

I. Allergic Rhinitis

The Veteran contends that his problems began when he arrived in 
Guantanamo Bay Cuba, and noted that although he suffered from 
allergies and asthma when he was 8 years old, he had not 
experienced any problems with allergies from the age of 10 until 
his arrival in Guantanamo Bay Cuba.  The Veteran noted that 
shortly after his arrival at Guantanamo Bay Naval Base he began 
to experience breathing and sinus problems, neither of which he 
experienced prior to being stationed in Cuba.  The Veteran 
reported that the environment he worked and lived in was 
saturated with molds, fungus and spores, and that conditions in 
the buildings were so bad that oxygen levels were affected by 
mold consuming oxygen, and there was poor ventilation.  He 
described being pelted at night with mold that broke off from the 
air conditioner, and noted that since he returned home, his 
ability to breathe through his nose had not improved.

In a June 2006 Report of Medical History, the Veteran checked yes 
to the question "have you ever experienced or do you now have" 
asthma or any breathing problem, but specifically noted that he 
had childhood asthma that was no longer a problem.

Service treatment records (STRs) contain an August 2007 entry 
showing that the Veteran suffered from allergic rhinitis, and 
another 2007 entry showing that the Veteran presented complaining 
of a sore throat, coughing and sneezing, and noted that his work 
environment had been condemned due to mold caused by water 
damage.  The Veteran was again found to have allergic rhinitis.

The STRs also contain a 2006 Memorandum from the Public Health 
Officer entitled Mold Inspection of Buildings, which stated that 
mold and water damage was found in all buildings surveyed.  The 
report found that the air conditioning units were not draining 
properly, which resulted in soaking of the carpet beneath the 
units, and noted that the baseboards along a wall closest to the 
door in one building were loose and mold growth was apparent.  In 
summary, the Memorandum shows there was visible mold caused by 
water damage in all buildings, and recommended replacement of a 
roof, and removal of all water damaged building materials, 
including wood paneling, framing and floors, and recommended the 
installation of central air conditioning with vents to allow for 
proper ventilation.

The Veteran was diagnosed with allergic rhinitis in February 
2008, about five months after his discharge from active duty 
service.  A September 2009 letter by R.E., NP, shows that the 
Veteran was initially seen (Allergy/Immunology) in January 2008, 
at which point he presented with significant sinus symptoms 
including chronic nasal congestion and post-nasal drip.  R.E. 
noted that the symptoms appeared to have started after the 
Veteran was stationed in Guantanamo Bay, where he was exposed to 
various molds on a massive scale.  During that time, he developed 
worsening of rhinitis symptoms with loss of smell, and noted that 
his symptoms persisted upon return to the United States.  
Significantly, R.E. noted that the Veteran was evaluated with a 
skin prick, and tested positive to aeroallergens and common 
inhalants, including Alternaria and Hormodendrum molds, and noted 
that the Veteran had sinus surgery in 2008 for inferior turbinate 
hypertrophy, but continues to have perennial allergic 
rhinitis/chronic sinus symptoms.

In this case, the Board finds that the Veteran is entitled to 
service connection for his currently diagnosed allergic rhinitis.  
He was found to have allergic rhinitis during active duty in 2007 
while stationed at Guantanamo Bay Naval Base in Cuba, and 
continued to experience problems upon his return to the United 
States, where he was again diagnosed with allergic rhinitis in 
early 2008.  The Veteran asserts that he was exposed to mold 
while stationed in Guantanamo Bay and that this exposure caused 
his allergic rhinitis.  His contention is supported by the 
evidence of record, which contains an August 2006 Memorandum 
revealing mold growth in all relevant buildings, and a September 
2009 letter by R.E., NP, noting that the Veteran was evaluated 
with a skin prick, and tested positive to aeroallergens and 
common inhalants, including Alternaria and Hormodendrum molds.  
In summary, the Veteran was diagnosed with allergic rhinitis 
while on active duty, and shortly after discharge, and the 
medical evidence and a Memorandum that found visible mold in 
Guantanamo Bay military office buildings supports the Veteran's 
contention that exposure to mold was the etiology of his current 
allergic rhinitis.

The Board acknowledges that at entrance in June 2006, the Veteran 
answered yes to the question "have you ever had or do you now 
have" asthma or breathing problems; however, in the explanation 
section, the Veteran specifically stated that although he had 
childhood asthma, he no longer had any problems with asthma.  The 
Board does not question the credibility of the Veteran's 
statement that he experienced asthma as a child around age 10, 
but was devoid of symptoms for about 30 years, until he arrived 
in Guantanamo Bay, at which point he developed allergic rhinitis 
caused by mold exposure.  His assertions are supported by the 
record and although he reported experiencing allergies as a 
child, there is no evidence prior to his 2006 entrance onto 
active duty revealing chronic problems with allergic rhinitis.  
38 C.F.R. § 3.380.

Based on the above analysis, the Board finds that service 
connection for allergic rhinitis is warranted.

II. Left Shoulder

The Veteran contends that his left shoulder disability began 
while lifting weights in Guantanamo Bay, Cuba.  He described 
experiencing a clicking and catching sound, and noted that he 
went to the clinic and was told not to work out.  The Veteran 
noted that if he were to lift weights today like he did while 
stationed in Cuba, the same left shoulder problem would return.

In a June 2006 Report of Medical History, the Veteran checked no 
to the question "have you ever had or do you now have" a 
painful shoulder.  While serving on active duty, a November 2006 
sick slip noted problems with the Veteran's rotator cuff, and 
stated that he was not to do any upper body work outs or 
pushups/sit-ups for about two or three weeks.  A July 2007 entry 
in the STRs reflect a diagnosis of shoulder tendonitis.  An 
August 2007 entry noted that the Veteran presented complaining of 
left shoulder pain and crepitus, and stated that he developed 
lateral/anterior left shoulder pain in November 2006 when going 
to the gym, and was advised to rest his shoulder for two months.  
The Veteran noted that since that time, he had felt a snapping 
sensation in his left shoulder without pain, and stated that when 
he attempted to restart weight training of the affected limb, he 
developed anterior lateral shoulder pain again.  Finally, the 
August 2007 entry noted that the pain was increased when he 
lifted an object and stated that he had a clicking sensation in 
the left shoulder.  

After discharge in August 2007, the Veteran was diagnosed with 
left rotator cuff tendonitis in February 2008 by Dr. B.  At the 
2008 examination, the Veteran reported pain in his left shoulder, 
and stated that it came on gradually, and noted that ibuprofen 
did not seem to do much good.  See Intermountain Healthcare 
Clinical note by G.B.

Here, the Veteran contends that left rotator cuff tendonitis 
developed while lifting weights at the Guantanamo Bay Naval base.  
The Veteran's records for his time on active duty verify his 
assertion, as a November 2006 sick slip noted problems with the 
Veteran's rotator cuff, and an August 2007 entry noted that the 
Veteran presented complaining of left shoulder pain, and noted 
that he developed the pain in November 2006 when going to the 
gym.  The Veteran was diagnosed with shoulder tendonitis in July 
2007, and in February 2008, subsequent to discharge; Dr. B. of 
Intermountain Healthcare again diagnosed the Veteran with left 
rotator cuff tendonitis.  

In summary, the STRs reveal that the Veteran did not report 
shoulder pain at entrance onto active duty in 2006 (see June 2006 
Report of Medical History), but show that he developed left 
shoulder rotator cuff problems after lifting weights on active 
duty.  The Veteran's problem with his left rotator cuff continued 
after discharge, as he reported with left shoulder pain in 
February 2008 and was diagnosed with left rotator cuff 
tendonitis.  In this case, the Veteran did not experience left 
shoulder pain or symptoms prior to active duty, but developed 
left shoulder problems while on active duty, and the record 
strongly suggests that symptoms have continued since that time.  
Therefore, service connection for left rotator cuff tendonitis is 
warranted.




ORDER

Service connection for allergic rhinitis is granted.

Service connection for left rotator cuff tendonitis is granted.


REMAND

The Board finds that the Veteran's statements and medical 
evidence added to the record since a November 2007 QTC 
examination, suggest a worsening of his degenerative disc disease 
of the lumbar spine, and his left knee patellofemoral syndrome.  
Given that the November 2007 VA examination was conducted over 
two and a half years ago, that the Veteran has argued that his 
back and knee disabilities have worsened, and that the medical 
evidence since 2007 tends to demonstrate a worsening of both 
disabilities, the Board finds that the 2007 QTC examination does 
not accurately reflect the Veteran's current degree of 
disability, and as such, it is necessary to secure additional 
medical evidence.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (the statutory duty to assist includes the conduct of a 
thorough and contemporaneous medical examination that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one); Schafrath v. Derwinski, 1 Vet. App. 589, 595  (1991) (where 
the record does not adequately reveal the current state of the 
claimant's disability, a VA examination must be conducted).  

A. Lumbar Spine

The November 2007 QTC examiner found that the range of motion of 
the Veteran's thoracolumbar spine was normal and found that range 
of motion was not limited by repetitive use, pain, fatigue, 
weakness, lack of endurance, or incoordination.  The examiner 
assessed the Veteran with degenerative disc disease.

Since the November 2007 QTC examination, medical evidence 
pertinent to the Veteran's lumbar degenerative disc disease (DDD) 
describes extremely limited range of motion, with possibly 
radiating symptoms and numbness in his foot, and a physician 
described his DDD as "severe."  Specifically, a September 2009 
letter by G.B., M.D. of the Intermountain McKay Dee Hospital, 
noted that the Veteran had extremely limited range of motion-
flexion, extension and rotation, and stated that the Veteran's 
lumbar disability made it difficult for him to even accomplish 
minor activities such as regular grooming and activities of daily 
living.  A November 2009 office visit and evaluation by B.W., 
M.D., revealed what was described as severe progressive low back 
pain, and also described numbness in his left foot.  Dr. W. 
assessed the Veteran with lumbar spondylosis without myelopathy, 
lumbar disc displacement without myelopathy, and lumbar disc 
degeneration.  Dr. W. noted that x-rays demonstrated severe L5/S1 
disc degeneration with moderate disc degeneration at L3/4 and 
L4/5.

Further, during the Veteran's October 2009 Board hearing, he 
noted that he had difficulty performing activities of daily 
living (such as brushing his teeth) and noted that pain radiated 
down the back of his knee.  He reported that he experienced 
numbness in his foot.

In this case, the evidence submitted since the last rating 
examination in 2007 tends to show worsening of the Veteran's DDD-
-the Veteran was found to have normal range of motion in November 
2007, but Dr. B. in 2009 described the Veteran's range of motion 
as "extremely limited."  However, Dr. B. did not identify 
specific range-of-motion limits-flexion, extension, rotation, 
and as such, his assessment does not contain the information 
needed to apply the rating criteria.  Therefore, remand is 
required to obtain a VA examination to ascertain the current 
severity of the Veteran's service-connected DDD.

B. Left Knee

Here, the medical evidence submitted since the November 2007 QTC 
examination indicates that the Veteran's left knee patellofemoral 
syndrome has likely grown worse.  At the November 2007 QTC 
examination, the examiner stated that the left knee revealed no 
heat, redness, swelling, effusion or drainage.  The examiner 
stated that range of motion of the left knee was normal, although 
he found crepitus throughout the range of motion.  It was noted 
that range of motion was not limited by repetitive use, pain, 
fatigue, weakness, lack of endurance, or incoordination.  An x-
ray of the left knee taken at the time of the examination was 
normal, and revealed no arthritic changes, fractures or lesions.

A January 2008 Clinical Assessment by G.B., M.D. assessed the 
Veteran with osteoarthritic changes in the left knee; however, no 
x-ray was taken to confirm the arthritic findings in the left 
knee.  An April 2009 letter by T.D., M.D. noted that he had seen 
the Veteran in his clinic and found that he had some mild 
arthritis in the left knee.  Again, the arthritis was not 
confirmed by x-ray.  Further evidence of worsening since the 2007 
QTC examination, includes the Veteran's statement made during his 
October 2009 hearing to the effect that his left knee locked up 
on him at night and created intense pain.  He also noted that two 
or three weeks earlier he had an injection in his knee, and he 
stated that his knee gave out approximately once per month.  A 
September 2009 letter by G.B., M.D., supports the Veteran's 
statement made at his hearing, as Dr. B. noted that he was 
providing regular steroidal injections for the Veteran's knees, 
and that this was advanced for a man of his age, but if he did 
not provide the injections, the Veteran normally has and would 
likely continue to have problems with his knees on a long-term 
basis.

Taken together, the medical evidence submitted since the 2007 
examination tends to demonstrate a worsening of the Veteran's 
left knee symptoms.

The RO has rated this disability as tenosynovitis, which in turn 
is to be rated based on limitation of motion as arthritis is.  
38 C.F.R. § 4.71a, Diagnostic Code 5024.  The criteria provide 
that, when the limitation of motion of the specific joint or 
joints involved is noncompensable (zero percent) under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  § 4.71a.  

As noted above, the evidence added to the record since the 2007 
QTC examination tends to suggest worsening of the Veteran's knee 
disability.  Consequently, further evidentiary development is 
required in order to ascertain the current level of disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should ask the Veteran to 
identify names, addresses, and approximate 
dates of treatment for all health care 
providers, VA and private, who may possess 
additional records pertinent to his rating 
claims on appeal, including recently 
prepared knee or back treatment records.  
With any necessary authorization from the 
Veteran, attempt to obtain and associate 
with the claims file any medical records 
identified by the Veteran that have not 
been secured previously.  If the AOJ is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
should inform him and his representative of 
this and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.

2.  The Veteran should be scheduled for an 
examination of the back and left knee.  The 
AOJ should ensure that the examiner 
identifies all functional losses due to 
service-connected lumbar DDD, including 
problems such as pain, weakness, 
fatigability, incoordination, and flare-
ups.  The problems due to these functional 
losses should be equated to degrees of 
limitation of flexion, extension, rotation, 
and lateral flexion (beyond that shown 
clinically).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  For example, despite what 
might be normal flexion or extension, if 
the claimant experiences pain or flare-ups 
such that his disability is tantamount to a 
greater degree of limitation of normal 
flexion and/or extension, this should be 
explicitly stated.  It should be noted the 
point at which pain begins with motion in 
each plane.  The examiner should also 
elicit information about each period during 
which bed rest was prescribed by a 
physician and the length of each period.  
(The Veteran's claims file, including a 
copy of this remand, must be made available 
to the examiner for review in connection 
with the examination.)

As for the left knee examination, range-of-
motion studies should be conducted.  Among 
other findings, all functional losses due 
to pain, weakness, fatigability, etc., 
should be equated to additional limitation 
of motion (beyond that shown clinically).  
This estimate of functional loss should be 
made with respect to both loss of flexion 
and loss of extension for the left knee.  
The examiner should also provide an opinion 
as to whether the Veteran experiences any 
lateral instability or subluxation due to 
service-connected left knee disability.  If 
so, the degree of lateral instability or 
subluxation should be characterized as 
"slight," "moderate," or "severe."  The 
examiner should also specifically note 
whether the Veteran has developed arthritis 
in the left knee joint as a result of 
service-connected patellofemoral syndrome.  
The examiner should provide a complete 
rationale for all conclusions expressed.  

The AOJ should make sure that the 
examination reports comply with this remand 
and the questions presented in the 
examination requests, especially with 
respect to the applicability of examination 
results to the rating criteria.  If the 
reports are insufficient, they should be 
returned to the examiner for necessary 
corrective action, as appropriate.

(The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2009).)

3.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issues remaining on appeal in light of 
all information or evidence received.  The 
AOJ should consider whether assignment of 
"staged" ratings is appropriate for either 
service-connected disability.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In terms of 
the left knee, consideration should include 
whether separate ratings are warranted for 
loss of flexion, loss of extension, and 
lateral instability or subluxation.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


